Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “double risk scallop” (claim 2) and the “stove pike scallop” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2 and 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant failed to adequately describe the double risk scallop and the stove pipe scallop in the original disclosure and therefore fails to have support for this claimed subject matter in the original disclosure.  These claims should be cancelled.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, is claiming “A footwear accessory” but the language which follows and the dependent claims all indicate that applicant is claiming the process.  Therefore, this language is contradictory and therefore is indefinite.    Since the language which follows and all of the dependent claims clearly indicate the process, the claims are all being treated as process claims.  Furthermore, this claim was restricted out in the parent application as a process claim.  It is suggested that claim 1 should be amended to “A process of altering an outward appearance of a cowboy boot with a footwear accessory”, in place of “A footwear accessory for a cowboy boot made by a process”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0133228 (Nugent) in view of US D164502 (Justin) and US 2446158 (Miller).
Regarding claims 1-11, Nugent discloses a footwear accessory (cover 10) for a cowboy boot (14; see boot best shown in dashed lines in figure 2 which inherently is a cowboy boot) made by a process wherein the cowboy boot includes a cowboy boot upper having an outward appearance, the cowboy boot upper including a boot vamp, and a cowboy boot shaft (12), the cowboy boot shaft having a boot shaft height, a boot shaft front, a boot shaft back, a boot shaft top and a boot shaft bottom, the process comprising: 
substantially emulating the boot vamp by a lower front portion of the footwear accessory (lower front portion of cover 10), wherein the lower front portion and the upper front portion comprise a front portion of the footwear accessory (front portion of 
the accessory (10) having a first side portion and a second side portion having substantially a height equal to the boot shaft (12) height (see figure 2 which shows the cover 10 having substantially the height as the boot shaft of the boot (14));
affixing a coupling mechanism [20: e.g. hook and loop fastening mechanism 134 (see figure 4); and a zipper 232,34 (see figure 5)] to the first side portion and the second side portion (cover 10 has a first and second side portions) wherein affixing includes configuring the coupling mechanism to detachably couple the first side portion with the second side portion around the cowboy boot shaft and wherein responsive to the first side portion being coupled with the second side portion around the cowboy boot shaft, further comprising altering the outward appearance of the cowboy boot upper (e.g. see paragraphs 0002,0024,0030, and 0035).  
Nugent lacks showing the cowboy boot (14) having a cowboy boot scallop and the footwear accessory (10) substantially emulating the cowboy boot scallop; and a first and second seam running the boot shaft height on the first side portion and second side portion of the footwear accessory, respectively.
Justin teaches a cowboy boot having a cowboy boot V scallop (see top of boot shaft having scallops) and Miller teaches a covering or accessory (legging 11) having a cowboy boot V scallop (wings 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the process with cowboy boot and the 
	With regard to the seams in claim 1 and 11, Miller teaches the footwear accessory (legging 11) can be made integral or from pieces of material which are connected with seams (14; see the figures and col. 1, lines 48-55).  Moreover, Justin shows seams on the lateral and medial sides of the boot (see figures 1-2).  All the seams extend the full height of the boot shaft.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the process as taught above to construct the footwear accessory to be constructed of multiple pieces to include the seams as claimed, in view of the teachings of Miller and/or Justin.  Constructing the accessory of multiple pieces can save on cost.
	With regard to claims 2 and 4, as understood, it would be an obvious design to provide the process as taught by the combination above with the boot scallop being double risk scallop or stove pipe inasmuch as a number of differing designs would appear to be suitable depending on the individual wearer.  This view is buttressed by applicant's disclosure which does not reveal that the use of any of these scallop designs solves any particular problem and/or yields any unexpected results. 
	Regarding claim 5, Nugget shows patterns of different decorative emblems (see figure 2 and 3).
	Regarding claim 6, Justin teaching the seams as taught above can also be considered pipings inasmuch as they are on the boot shaft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 7, Justin shows a cowboy boot with pull tabs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the process as taught by the combination above with pull tabs, as taught by Justin, to provide the footwear accessory with an additional decorative cowboy image. 
	Regarding claim 9, the process as taught above teaches multiple coupling means (20: zipper and Velcro, etc.) but doesn’t show or teach a closure which includes a lace and a plurality of holes.  The examiner takes official notice that closures which include a lace and a plurality of holes is old and conventional in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the process as taught above to having a closure including a lace and a plurality of holes, inasmuch as this is a well known and equivalent closure mechanism.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556